Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is responsive to the amendment filed on 06/22/2022. Claims 1, 8-9, 16, 17, and 21-29 are pending in the case. 

Applicant Response
In Applicant’s response dated 06/22/2022 Applicant amended claims 1, 9, and 17 and argued against all objections and rejections previously set forth in the Office Action dated 02/22/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 8-9, 16-17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (Pub. No.: US 20180350353 A1, Pub. Date: Dec. 6, 2018) in view of Gruber (Pub. No.: US 20120265528 A1, Pub. Date: 2012-10-18, hereinafter, Gruber-5528)

Regarding independent Claim 1,
	Gruber teaches a computer-implemented method for performing digital assistant operations (see Abstract, illustrating multi-part voice command for a virtual assistant device that performing digital assistant operations), comprising: 
receiving, by a digital assistant device, a command that includes a plurality of keywords (see Gruber: Fig.8 [0243], “speech input can be received from a user (e.g., from microphone 213 of FIG. 2). In some examples, the speech input can be directed to a virtual assistant, and can include one actionable command (e.g., “What's the weather going to be today?”) or multiple actionable commands (e.g., “Navigate to Jessica's house and send her a message that I'm on my way.”)”. See also Fig.9, [0248], describing an example of a command that consist a plurality of keywords “main keywords can be identified in the text string, and the string can be parsed based on their location. In the example of FIG. 9, the word “navigate” can correspond to a virtual assistant domain for providing maps, turn-by-turn navigation instructions, or other navigation assistance to a user. The word “send” can correspond to a messaging domain or multiple virtual assistant domains (e.g., email, instant messages, text messages, messaging applications, or the like).” 
receiving, by the digital assistant device, a first action dataset and a second action dataset from a server based on the received command (see Gruber: Fig.8 [0252], “first probability that the first candidate substring corresponds to a first actionable command (a first action dataset) and a second probability that the second candidate substring corresponds to a second actionable command (a first action dataset) can be determined. In some examples, each candidate substring can be analyzed to determine a probability that it corresponds to a valid, actionable command.”), 
wherein the first action dataset is associated with a first mobile application installed on the digital assistant device (see Gruber: Fig.9, [0248], “the word “navigate” can correspond to a virtual assistant domain for providing maps, turn-by-turn navigation instructions, or other navigation assistance to a user.”, i.e. navigation app is the mobile application installed on the digital assistant device), and 
wherein the second action dataset is associated with a second mobile application installed on the digital assistant device (see Gruber: Fig.9, [0248], the word “send” can correspond to a messaging domain or multiple virtual assistant domains (e.g., email, instant messages, text messages, messaging applications, or the like)” i.e. a second mobile application installed on the digital assistant device), and 
each of the first action dataset and the second action dataset includes a command template that corresponds to the plurality of keywords in the received command (see Gruber: Fig.9, [0248], “each candidate substring can be analyzed in view of user request templates of a virtual assistant. For example, a virtual assistant can process user requests in part by matching a spoken request to a template. The template can have associated processes, tasks, algorithms, or the like that a virtual assistant can use to handle a user's request. In addition, a template can have designated variables where entities, arguments, or the like can be expected (e.g., a contact name in the template “Call [contact].”). Each candidate substring can thus be compared to some or all of the various templates of a virtual assistant.”) 
in response to determining that the first action dataset is most [probable] to the received command (see Gruber: Fig.8, [0252], “a first probability that the first candidate substring corresponds to a first actionable command and a second probability that the second candidate substring corresponds to a second actionable command can be determined. In some examples, each candidate substring can be analyzed to determine a probability that it corresponds to a valid, actionable command.”), reproducing, by the digital assistant device, a set of touch operations utilizing the first mobile application based on instructions included in the first action dataset (see Gruber: Fig.8, [0281], “at block 814, a first process associated with the first intent and a second process associated with the second intent can be executed. With user intents determined for each candidate substring (or some candidate substrings), the processes associated with the user intents can be executed. For example, messages can be composed and sent, emails can be deleted, notifications can be dismissed, or the like (i.e. set of touch operations performed the first mobile applications). In some examples, multiple tasks or processes can be associated with individual user intents, and the various tasks or processes can be executed at block 814. In other examples, the virtual assistant can engage the user in a dialogue to acquire additional information as necessary for completing task flows.”). See also Fig.7A, [0236] describing “task flow processing module 736 can proceed to perform the ultimate task associated with the actionable intent. Accordingly, task flow processing module 736 can execute the steps and instructions in the task flow model according to the specific parameters contained in the structured query. For example, the task flow model for the actionable intent of "restaurant reservation" can include steps and instructions for contacting a restaurant and actually requesting a reservation for a particular party size at a particular time.” );
	Gruber teaches that combination of semantic coherence, template matching, and/or service testing to determine a probability that a candidate substring corresponds to an actionable command. In other words, Gruber teaches selecting the action dataset based on determined probability of the action data set to the received command. Furthermore, Gruber teaches determining the most probable action command (action dataset) based on contextual information.
	However, Gruber does not explicitly teach or disclose the digital assistant operations method wherein:
determining, by the digital assistant device, that the first action dataset is most relevant to the received command based on the first mobile application associated with the first action dataset and a recently-opened application history of the digital assistant device; and 
in response to determining that the first action dataset is most relevant to the received command, 
reproducing, by the digital assistant device, a set of touch operations utilizing the first mobile application based on instructions included in the first action dataset
wherein the instructions included in the first action dataset contain event data that corresponds to the set of touch operations reproduced by the digital assistant device utilizing the first mobile application.

However, Gruber-5528 teaches the digital assistant operations method wherein:
determining, by the digital assistant device, that the first action dataset is most relevant to the received command (see Gruber-5528: Fig., [0271]-[0273], “Virtual assistant 1002 can use any of a number of different approaches to search for relevant context information to solve information-processing problem.”), based on the first mobile application associated with the first action dataset and a recently-opened application history of the digital assistant device (see Gruber-5528: Fig.1, [0121], “.”); and 
[0019], “Contextual information sources include, for example and without limitation: the current state of a device used as an interface to the assistant, such as the current time, location, application, or data object; personal data such as a user's address book, calendar, and application usage history; and the state of the dialog between the user and the virtual assistant, such as recently mentioned people and/or places.”)
in response to determining that the first action dataset is most relevant to the received command (see Gruber-5528: Fig., [0271]-[0273], “Virtual assistant 1002 can use any of a number of different approaches to search for relevant context information to solve information-processing problem.”, i.e. most relevant solution to the requested command) 
reproducing, by the digital assistant device, a set of touch operations utilizing the first mobile application based on instructions included in the first action dataset (see Gruber-5528: Fig.1, [0087, “ assistant 1002 can control many features and operations of an electronic device on which it is installed. For example, assistant 1002 can call external services 1360 that interface with functionality and applications on a device via APIs or by other means, to perform functions and operations that might otherwise be initiated using a conventional user interface on the device. Such functions and operations may include, for example, setting an alarm, making a telephone call, sending a text message or email message, adding a calendar event, and the like..”)
wherein the instructions included in the first action dataset contain event data  that corresponds to the set of touch operations reproduced by the digital assistant device utilizing the first mobile application (see for example Gruber-5528: Fig.1, [0088], For example, the user may provide input to assistant 1002 such as "I need to wake tomorrow at 8 am". Once assistant 1002 has determined the user's intent, using the techniques described herein, assistant 1002 can call external services 1340 to interface with an alarm clock function or application on the device. Assistant 1002 sets the alarm on behalf of the user. In this manner, the user can use assistant 1002 as a replacement for conventional mechanisms for setting the alarm or performing other functions on the device. If the user's requests are ambiguous or need further clarification, assistant 1002 can use the various techniques described herein, including active elicitation, paraphrasing, suggestions, and the like, and including obtaining context information, so that the correct services 1340 are called and the intended action taken. In one embodiment, assistant 1002 may prompt the user for confirmation and/or request additional context information from any suitable source before calling a service 1340 to perform a function. In one embodiment, a user can selectively disable assistant's 1002 ability to call particular services 1340, or can disable all such service-calling if desired.”). ( see also [0121]-[0124] describing the different set operations s reproduced by the digital assistant based on application usage history and installed application on the digital assistant device ) 

	Because Gruber and Gruber-5528 are in the same/similar field of endeavor of digital assistants device and virtual assistants that provide an intuitive interface between users and electronic devices, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Gruber to include the method that determine the most relevant action dataset or operation of digital assistant device based on contextual information that include mobile application associated with the action dataset and recently-opened application history of the digital assistant device and performing the set of operations by the digital assistant deice based on the most relevant information as taught by Gruber-5528. After modification of Gruber, the digital assistant device that selects the actionable command or the operation of the digital assistant based on probability of valid that the actionable command or operation of the digital assistant operation based on probably of valid actionable command can also determine most relevant operation or actionable command based on contextual information that comprise digital assistant device installed application associated with the action dataset and a recently-opened application taught by Gruber-5528. One would have been motivated to make such a combination in order to provide users with resource efficient user experience and contextually-relevant action and useful user interface applications.	
	
Regarding Claim 8, 
	Gruber and Gruber-5528 teaches all the limitations of Claim 1. Gruber-5528 further teaches the method wherein the first action dataset is determined most relevant to the received command based further on an application usage history of the digital assistant device (see Gruber-5528: Fig.1, [0179], “virtual assistant 1002 can draw on any of a number of different sources of knowledge and data, such as dictionaries, domain models, and/or task models. From the perspective of the present invention, such sources, referred to as background sources, are internal to assistant 1002. In addition to user input 2704 and background sources, virtual assistant 1002 can also draw on information from several sources of context, including for example device sensor data 1056, application preferences and usage history 1072, dialog history and assistant memory 1052, personal databases 1058, personal acoustic context data 1080, current application context 1060, and event context 2706.”)
	One would have been motivated to combine Gruber and Gruber-5528 before the effective filing date of the invention in order to provide users with efficient and time saving digital assistant device resources that provide elevated user experience and contextually-relevant action and useful user interface applications.

Regarding independent Claims 9 and 17,  
	Claims 9 is directed to a non-transitory computer storage medium and Claim 17 is directed to a system claim and the claim limitations have similar/same technical features as Claim 1 and are rejected under the same rationale.

Regarding Claim 16,  
	Claim 16 is directed to a non-transitory computer storage medium claim and the claim limitations has similar/same technical features as Claim 8 and is rejected under the same rationale.

Regarding Claim 21, 
	Gruber and Gruber-5528 teaches all the limitations of Claim 1. Gruber further teaches the method wherein the server is configured to select each of the first action dataset and the second action dataset from a plurality of action datasets based on a comparison of the command and a set of command templates in each action dataset of the plurality of action datasets (see Gruber: Fig.9, [0254] and [0259], “Instead of or in combination with semantic coherence, each candidate substring can be analyzed in view of user request templates of a virtual assistant. For example, a virtual assistant can process user requests in part by matching a spoken request to a template. The template can have associated processes, tasks, algorithms, or the like that a virtual assistant can use to handle a user's request. In addition, a template can have designated variables where entities, arguments, or the like can be expected (e.g., a contact name in the template “Call [contact].”). Each candidate substring can thus be compared to some or all of the various templates of a virtual assistant.”), … see Fig.012, [0279], “a user may be likely to issue a certain set of commands related to email management when viewing emails 1142 in email application 1250. For example, potential user requests related to email management can include replying, deleting, moving, filing, forwarding, marking as read, marking as unread, marking as spam, archiving, blocking a sender, and the like. When determining user intent for substrings, these potential user requests can be given additional weight or priority, or can be used as a comparison (e.g., comparing templates) to accurately interpret user commands. In particular, based on emails 1142 appearing on display 1030, potential user requests associated with email management can be used in interpreting user commands based on at least some likelihood that a user will issue commands associated with what is displayed.”)  

Regarding Claim 22, 
	Gruber and Gruber-5528 teaches all the limitations of Claim 1. Gruber further teaches the method wherein the first action dataset is determined most relevant to the received command based further on a determination that at least a portion of location data associated with the digital assistant device corresponds to the command template of the first action dataset (see Gruber: Fig.9, [0256], “ all templates can be used. In a virtual assistant, templates associated with providing maps, guidance, or navigation can include “Navigate to [location],” “Get me directions to [location],” “Show me a map of [location],” or the like. In comparing candidate substring 922 to such navigation-related templates, at least one matching template can be identified: “Navigate to [location],” where the location variable can allow the words “Jessica's house” to be ignored for purposes of comparison. In this example, at least one matching template can be identified, so a yes result or a high similarity score or probability can be produced.”)


Regarding Claim 23, 
	Gruber and Gruber-5528 teaches all the limitations of Claim 1. Gruber further teaches the method wherein the first action dataset is determined most relevant to the received command based further on a determination that at least a portion of message data associated with the digital assistant corresponds to the command template of the first action dataset (see Gruber: Fig.9, [0256],  “The template can have associated processes, tasks, algorithms, or the like that a virtual assistant can use to handle a user's request. In addition, a template can have designated variables where entities, arguments, or the like can be expected (e.g., a contact name in the template “Call [contact].”). Each candidate substring can thus be compared to some or all of the various templates of a virtual assistant.”)

Regarding Claims 24, 25 and 26
	Claims 24, 25, and 26 are directed to a non-transitory computer storage medium claim and the claim limitations have similar/same technical features as Claim 21-23 and are rejected under the same rationale.

Regarding Claims 27, 28 and 29
	Claims 27, 28, and 29 are directed to a system claim and the claim limitations have similar/same technical features as Claim 21-23 and are rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Number
Inventors / Assignee
Title and Description
US 10,528,605 B2
Braga et al. 
Crowdsourced training of textual natural language understanding systems

US 20130152092 A1
YADGAR
Generic Virtual Personal Assistant Platform
US 20190208130 A1
BINDER et al.
Voice Trigger For A Digital Assistant
US 20160225370 A1
Kannan;
Updating Language Understanding Classifier Models For A Digital Personal Assistant Based On Crowd-Sourcing

                                                                                                                                                                                                  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177